                                   Case 19-11167-KBO                          Doc 12        Filed 06/12/19            Page 1 of 83




 Fill in this information to identify the case:

 Debtor name         DTR Advertising, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-11167
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 4, 2019                            X /s/ Paul Trager
                                                                       Signature of individual signing on behalf of debtor

                                                                       Paul Trager
                                                                       Printed name

                                                                       Chief Financial Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                          Case 19-11167-KBO                                     Doc 12                Filed 06/12/19                         Page 2 of 83

 Fill in this information to identify the case:

 Debtor name            DTR Advertising, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)               19-11167
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        2,196,042.20

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        2,196,042.20


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       32,567,596.64


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         32,567,596.64




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                   Case 19-11167-KBO                     Doc 12      Filed 06/12/19            Page 3 of 83

 Fill in this information to identify the case:

 Debtor name          DTR Advertising, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-11167
                                                                                                                               Check if this is an
                                                                                                                                amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                               12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                            Current value of
                                                                                                                                debtor's interest

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Security Deposit (Princeton Lease)                                                                                      $16,522.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                             $16,522.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        2,179,520.20    -                                0.00 = ....                $2,179,520.20
                                              face amount                        doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                   Case 19-11167-KBO                     Doc 12      Filed 06/12/19       Page 4 of 83

 Debtor         DTR Advertising, Inc.                                                         Case number (If known) 19-11167
                Name


 12.       Total of Part 3.                                                                                                        $2,179,520.20
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Two copy machines.                                                               $0.00                                                 $0.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                      $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                   Case 19-11167-KBO                     Doc 12      Filed 06/12/19         Page 5 of 83

 Debtor         DTR Advertising, Inc.                                                         Case number (If known) 19-11167
                Name


     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Sublease for 100
                     Canal Pointe
                     Boulevard, Suite 216,
                     Princeton, NJ 08540
                     (through December
                     31, 2019)                                                              $0.00                                                   $0.00




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                 Current value of
                                                                                                                                 debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                   Case 19-11167-KBO                     Doc 12      Filed 06/12/19       Page 6 of 83

 Debtor         DTR Advertising, Inc.                                                        Case number (If known) 19-11167
                Name

           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Contingent claims as seller under Asset Purchase
           Agreement dated as of January 4, 2019 against River
           Direct, Inc.                                                                                                             Unknown
           Nature of claim
           Amount requested                                              $0.00


           Contingent claims as co-seller under Asset Purchase
           Agreement dated as of January 11, 2019 against Broad
           Beam Media, LLC                                                                                                          Unknown
           Nature of claim
           Amount requested                                              $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                      Case 19-11167-KBO                              Doc 12             Filed 06/12/19                Page 7 of 83

 Debtor          DTR Advertising, Inc.                                                                               Case number (If known) 19-11167
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $16,522.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $2,179,520.20

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,196,042.20            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,196,042.20




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                   Case 19-11167-KBO                 Doc 12       Filed 06/12/19         Page 8 of 83

 Fill in this information to identify the case:

 Debtor name         DTR Advertising, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-11167
                                                                                                                               Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                   Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 9 of 83

 Fill in this information to identify the case:

 Debtor name         DTR Advertising, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)          19-11167
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $4,273.00
           A Wealth of Entertainment                                          Contingent
           230 Park Avenue, 3rd Floor                                         Unliquidated
           New York, NY 10169                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $5,355.00
           ABC Television Network                                             Contingent
           P.O. Box 10481                                                     Unliquidated
           Newark, NJ 07193                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $17,000.00
           ABCEN                                                              Contingent
           P.O. Box 10481                                                     Unliquidated
           Newark, NJ 07193                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $48,317.00
           Accu Weather Network                                               Contingent
           385 Science Park Road                                              Unliquidated
           State College, PA 16803                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         25991                                                Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 10 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,400.00
          Adult Swim                                                          Contingent
          P.O. Box 32183                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,334.00
          All Night at the Movies                                             Contingent
          39936 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $105.00
          American Express/3782                                               Contingent
          P.O. Box 1270                                                       Unliquidated
          Newark, NJ 07101                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $349,218.00
          American Heroes Channel                                             Contingent
          P. O. Box 79961                                                     Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,778.00
          American Movie Classics                                             Contingent
          P.O. Box 417634                                                     Unliquidated
          Boston, MA 02211                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,857.44
          American Standard Brands                                            Contingent
          902 West North Carrier Parkway                                      Unliquidated
          Grand Prairie, TX 75050                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,550.00
          American Valor                                                      Contingent
          c/o PBS                                                             Unliquidated
          2100 Crystal Drive, 3rd Floor                                       Disputed
          Arlington, VA 22202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 11 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,920.00
          Amobee, Inc.                                                        Contingent
          P.O. Box 894409                                                     Unliquidated
          Los Angeles, CA 90189                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $126,098.00
          Animal Planet                                                       Contingent
          P.O. Box 79961                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $75,433.00
          Antenna TV                                                          Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $99,654.00
          Arts & Entertainment                                                Contingent
          P.O. Box 18546                                                      Unliquidated
          Newark, NJ 07191                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $969,540.00
          AT&T Adworks                                                        Contingent
          Attn: 777 DTVADSALES                                                Unliquidated
          4513 Western Avenue                                                 Disputed
          Lisle, IL 60532
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,672.00
          AXS.TV                                                              Contingent
          8269 East 23rd Avenue                                               Unliquidated
          Building 130                                                        Disputed
          Denver, CO 80238
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,380.00
          AZAR LLC                                                            Contingent
          57 W 57th Street, 4th Floor                                         Unliquidated
          New York, NY 10019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 12 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,922.00
          Azteca America                                                      Contingent
          Attn: Accounts Receivable                                           Unliquidated
          700 N. Central Ave., Suite 300                                      Disputed
          Glendale, CA 91203
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,971.00
          Azteca Sub Network                                                  Contingent
          Attn: Accounts Receivable                                           Unliquidated
          700 N. Central Ave., Suite 300                                      Disputed
          Glendale, CA 91203
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $102,353.00
          Babyfirst TV, LLC                                                   Contingent
          3550 Wilshire Blvd., Suite 2010                                     Unliquidated
          Los Angeles, CA 90010                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $331.00
          Bay News                                                            Contingent
          6312 S. Fiddlers Green Circle, Suite 300                            Unliquidated
          Greenwood Village, CO 80111                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,737.00
          Bay News 9 En. Espanol                                              Contingent
          P.O. Box 511407                                                     Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $73,427.00
          BBC America                                                         Contingent
          P.O. Box 732810                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $952.00
          BBC Canada                                                          Contingent
          81 Barber Green Road                                                Unliquidated
          Toronto                                                             Disputed
          M3C 2A2
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 13 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $72,407.00
          BBC Global News                                                     Contingent
          Attn: Accounts Receivable                                           Unliquidated
          1120 Avenue of the Americas, 5th Floor                              Disputed
          New York, NY 10036
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,570.00
          Bein Sports English                                                 Contingent
          P.O. Box 511407                                                     Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $79,975.00
          BET Her                                                             Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,201.00
          BET Jams                                                            Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,362.00
          BET Soul                                                            Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,349.00
          Big 10 Network                                                      Contingent
          14743 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $291,876.00
          Black Entertainment TV                                              Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 14 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,591.00
          Black Entertainment TV Local                                        Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $126,850.00
          Bloomberg Television                                                Contingent
          P.O. Box 416675                                                     Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,040.00
          Bounce Chicago                                                      Contingent
          39936 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $351,637.00
          Bounce TV                                                           Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $752,462.00
          BounceTV-Escape-Grit-LaffNetwork                                    Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,977.00
          Bravo                                                               Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,093.00
          BuyerZone.com, LLC                                                  Contingent
          P.O. Box 671076                                                     Unliquidated
          Dallas, TX 75267                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 15 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,766.00
          Buzzr                                                               Contingent
          6100 Wilshire Blvd., Suite 450                                      Unliquidated
          Los Angeles, CA 90048                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $571,328.00
          Cable News Network-Nat'l                                            Contingent
          P.O. Box 32183                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,952.00
          Camelot Media, Inc.                                                 Contingent
          5408 Nagle Avenue                                                   Unliquidated
          Sherman Oaks, CA 91401                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,788.00
          Caracol                                                             Contingent
          2105 NW 102nd Avenue, 3rd Floor                                     Unliquidated
          Miami, FL 33172                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $168.00
          CATV                                                                Contingent
          8181 N.W. 14th Street                                               Unliquidated
          Suite 200                                                           Disputed
          Miami, FL 33126
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,067.00
          CBC News Network                                                    Contingent
          P.O. Box 220, Station A                                             Unliquidated
          Toronto                                                             Disputed
          M5W 1B2
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $680.00
          CBS Sports                                                          Contingent
          P.O. Box 13728                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 16 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,963.00
          CBS Television Stations                                             Contingent
          1700 Broadway, 10th Floor                                           Unliquidated
          New York, NY 10019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,747.00
          Central America TV                                                  Contingent
          8399 30th Terrace, Suite 200                                        Unliquidated
          Doral, FL 33122                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,088.00
          Charge!                                                             Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $255.00
          Charles Trwhitt Shirts Limited                                      Contingent
          Cotton Centre, Cotton Lane, 1st FL                                  Unliquidated
          SE1 2QG                                                             Disputed
          United Kingdom
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,247.00
          Cheaters                                                            Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,372.00
          Chicago Land Television                                             Contingent
          P.O. Box 98473                                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,632.00
          Cine Estelar                                                        Contingent
          2000 Ponce de Leon Blvd.                                            Unliquidated
          Suite #102                                                          Disputed
          Coral Gables, FL 33134
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 17 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,771.00
          Cine Latino                                                         Contingent
          P.O. Box 362050                                                     Unliquidated
          San Juan, PR 00936                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,101.00
          Cine Nostalgia                                                      Contingent
          2000 Ponce de Leon Blvd.                                            Unliquidated
          Suite #102                                                          Disputed
          Coral Gables, FL 33134
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $595.00
          Cine Sony Television                                                Contingent
          P.O. Box 511407                                                     Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $180.00
          Civolution USA Inc.                                                 Contingent
          75 Remittance Drive                                                 Unliquidated
          Dept. 6063                                                          Disputed
          Chicago, IL 60675
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,502.00
          CNN Airport                                                         Contingent
          P.O. Box 32183                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,377.00
          CNN En Espanol                                                      Contingent
          P.O. Box 32183                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,694.00
          CNNL                                                                Contingent
          P.O. Box 532448                                                     Unliquidated
          Charlotte, NC 28290                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 18 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $857.04
          Coast One Financial                                                 Contingent
          600 Broadway                                                        Unliquidated
          San Diego, CA 92101                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,298.00
          Comcast Sportsnet Philadelphia                                      Contingent
          P.O. Box 8500                                                       Unliquidated
          Box Number 3296                                                     Disputed
          Philadelphia, PA 19178
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $77,300.00
          Comcast Spotlight                                                   Contingent
          P.O. Box 415949                                                     Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $168,734.00
          Comcast Spotlight Hits                                              Contingent
          15595 Collections Center Drive                                      Unliquidated
          Box 15595                                                           Disputed
          Chicago, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,120.00
          Comedy Central                                                      Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,473.00
          Comet                                                               Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,050.00
          Consumer Affairs                                                    Contingent
          297 Kingsbury Grade                                                 Unliquidated
          Suite 1025                                                          Disputed
          Stateline, NV 89449
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 19 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,537.00
          Consumer News & Business                                            Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,309.00
          Consumer News & Business Local                                      Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,432.00
          Continue Media LLC                                                  Contingent
          1475 Buena Vista Street                                             Unliquidated
          Ventura, CA 93001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,068.00
          Continuum Media                                                     Contingent
          P.O. Box 220                                                        Unliquidated
          Dept. 5001                                                          Disputed
          Bettendorf, IA 52772
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $116,209.00
          Cooking Channel                                                     Contingent
          P.O. Box 602033                                                     Unliquidated
          Charlotte, NC 28260                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,219.55
          Coravin Inc.                                                        Contingent
          800 District Avenue, Suite 400                                      Unliquidated
          Burlington, MA 01803                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,618.00
          Cottage Life Canada                                                 Contingent
          130 Merton Street, 2nd Floor                                        Unliquidated
          Toronto, ON                                                         Disputed
          M4S 1A4
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 20 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,566.00
          Country Music Television                                            Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $108,728.00
          Cozi TV                                                             Contingent
          P.O. Box 419306                                                     Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $212,641.00
          Crime & Investigation                                               Contingent
          P.O. Box 18546                                                      Unliquidated
          Newark, NJ 07191                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,896.00
          CTV News Channel Canada                                             Contingent
          9 Channel Nine Court                                                Unliquidated
          Scarborough, ON                                                     Disputed
          M1S 4B5
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $459.00
          Cuba Max                                                            Contingent
          2105 NW 102nd Avenue                                                Unliquidated
          3rd Floor                                                           Disputed
          Miami, FL 33172
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,093.00
          D2 Unwired Network                                                  Contingent
          P.O. Box 511407                                                     Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,185.00
          DE Pelicula Classico                                                Contingent
          P.O. Box 740520                                                     Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 21 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $109,157.00
          Decades Network                                                     Contingent
          39936 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,868.00
          Depelicula                                                          Contingent
          P.O. Box 740520                                                     Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,933.00
          Destination America                                                 Contingent
          P.O. Box 79961                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,455.00
          Digital Unwired Package                                             Contingent
          P.O. Box 511407                                                     Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $313,782.00
          DirecTV                                                             Contingent
          4513 Western Avenue                                                 Unliquidated
          Lisle, IL 60532                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $280,687.00
          Discovery Channel                                                   Contingent
          P.O. Box 79961                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,091.00
          Discovery Family Channel                                            Contingent
          P.O. Box 79622                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 22 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $435,172.00
          Discovery Life Channel                                              Contingent
          P.O. Box 79961                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $85.00
          Discovery Local                                                     Contingent
          P.O. Box 79965                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,110.00
          Discovery Science Channel                                           Contingent
          P.O. Box 79961                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,761.00
          Discovery Video on Demand                                           Contingent
          P.O. Box 79971                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,025.00
          Dish Network                                                        Contingent
          13155 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $340.00
          Do It Yourself Local                                                Contingent
          P.O. Box 602038                                                     Unliquidated
          Charlotte, NC 28260                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $276,650.00
          Do It Yourself Network                                              Contingent
          P.O. Box 602038                                                     Unliquidated
          Charlotte, NC 28260                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 23 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,880.00
          DrMetrix LLC                                                        Contingent
          27710 Jefferson Avenue                                              Unliquidated
          Suite 206                                                           Disputed
          Temecula, CA 92590
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $594.00
          E-Alternate Solutions Inc.                                          Contingent
          20 Thorndale Circle                                                 Unliquidated
          Darien, CT 06820                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $574.00
          EAMI                                                                Contingent
          P.O. Box 228235                                                     Unliquidated
          Miami, FL 33222                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $714.00
          EBBH                                                                Contingent
          P.O. Box 62610                                                      Unliquidated
          Fort Myers, FL 33906                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,486.00
          EDRB                                                                Contingent
          P.O. Box 951929                                                     Unliquidated
          Cleveland, OH 44193                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          EECP                                                                Contingent
          8195 Front Beach Road                                               Unliquidated
          Panama City Beach, FL 32407                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $918.00
          EFOX                                                                Contingent
          P.O. Box 809238                                                     Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 24 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $170.00
          EJHG                                                                Contingent
          P.O. Box 14200                                                      Unliquidated
          Tallahassee, FL 32317                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,421.00
          El Rey                                                              Contingent
          P.O. Box 740725                                                     Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,617.00
          EMDT                                                                Contingent
          P.O. Box 4009                                                       Unliquidated
          Salisbury, MD 21803                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,713.37
          EMSON                                                               Contingent
          230 5th Avenue, Suite 800                                           Unliquidated
          New York, NY 10001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $587.00
          ERDQ                                                                Contingent
          P.O. Box 809615                                                     Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,066.00
          ESAZ                                                                Contingent
          645 Fifth Avenue                                                    Unliquidated
          Huntington, WV 25701                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $185,372.00
          Escape                                                              Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 25 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $95,646.00
          ESPN                                                                Contingent
          P.O. Box 732509                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,032.00
          ESPN Classic Sports                                                 Contingent
          P.O. Box 732509                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $265,965.00
          ESPN2                                                               Contingent
          P.O. Box 732509                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $190,787.00
          ESPNews                                                             Contingent
          P.O. Box 732509                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $184,748.00
          ESPNU                                                               Contingent
          P.O. Box 732509                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,755.00
          EStudio 5                                                           Contingent
          2105 NW 102nd Ave.                                                  Unliquidated
          3rd Floor                                                           Disputed
          Miami, FL 33172
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,809.00
          ETHR                                                                Contingent
          P.O. Box Dept. L-2380                                               Unliquidated
          Columbus, OH 43260                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 26 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,040.00
          ETVJ                                                                Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,437.00
          Extreme Reach Direct Response                                       Contingent
          P.O. Box 15718, Station A                                           Unliquidated
          Toronto, ON                                                         Disputed
          M5W 1C1
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $374.00
          EZVN                                                                Contingent
          P.O. Box 62610                                                      Unliquidated
          Fort Myers, FL 33906                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $64,907.00
          Family Central                                                      Contingent
          2105 NW 102nd Ave.                                                  Unliquidated
          3rd Floor                                                           Disputed
          Miami, FL 33172
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,192.00
          Family Entertainment TV                                             Contingent
          61300 Ironwood Road                                                 Unliquidated
          South Bend, IN 46614                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,705.00
          FM                                                                  Contingent
          P.O. Box 894768                                                     Unliquidated
          Los Angeles, CA 90189                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $772,013.00
          Food                                                                Contingent
          P.O. Box 602018                                                     Unliquidated
          Charlotte, NC 28260                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 27 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,270.00
          Foro TV                                                             Contingent
          P.O. Box 740520                                                     Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,027.00
          FORWARD3D Limited                                                   Contingent
          100 Leman Street, 4th Floor                                         Unliquidated
          London                                                              Disputed
          E1 8EU
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $168,193.00
          Fox Business Channel                                                Contingent
          15094 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,930.00
          Fox Movie Local                                                     Contingent
          P.O. Box 55115                                                      Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,722,523.00
          Fox News Network Advertising                                        Contingent
          5715 Collections Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,009.00
          Fox Sports 1                                                        Contingent
          P.O. Box 55652                                                      Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,692.00
          Fox Sports 2                                                        Contingent
          P.O. Box 55652                                                      Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 28 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,685.00
          Fresh Tracks Marketing                                              Contingent
          123A Peaceable Street                                               Unliquidated
          Redding, CT 06896                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,900.00
          FRFM                                                                Contingent
          P.O. Box 732871                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,320.00
          Fuse Networks                                                       Contingent
          P.O. Box 70280                                                      Unliquidated
          Lockbox 11053                                                       Disputed
          Philadelphia, PA 19176
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,196.00
          Fusion                                                              Contingent
          P.O. Box 740656                                                     Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,176.00
          FYI                                                                 Contingent
          172 Main Street                                                     Unliquidated
          Huntington, NY 11743                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,361,535.00
          Game Show Network                                                   Contingent
          12013 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $428,291.50
          Generac Power Systems                                               Contingent
          P.O. Box 295                                                        Unliquidated
          Waukesha, WI 53187                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 29 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,352,384.00
          Get TV                                                              Contingent
          P.O. Box 74008312                                                   Unliquidated
          Chicago, IL 60674                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,382.80
          Global Sticks Express                                               Contingent
          324 Datura Street, Suite 400                                        Unliquidated
          West Palm Beach, FL 33401                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,000.00
          GMA                                                                 Contingent
          P.O. Box 432509                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,450.00
          Go Time                                                             Contingent
          25051 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,792.00
          Golf Channel                                                        Contingent
          P.O. Box 281401                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          Grant Thornton                                                      Contingent
          33960 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $536.00
          Great American Ctry                                                 Contingent
          P.O. Box 602023                                                     Unliquidated
          Charlotte, NC 28260                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 30 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,126.23
          Great HealthWorks, Inc.                                             Contingent
          4150 SW 28th Way                                                    Unliquidated
          Hollywood, FL 33312                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $248,583.00
          Grit                                                                Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,080.00
          GRPAds                                                              Contingent
          910 Sylvan Avenue, #125                                             Unliquidated
          Englewood Cliffs, NJ 07632                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $98,559.00
          GSW LLC                                                             Contingent
          500 Olde Worthington Blvd.                                          Unliquidated
          Westerville, OH 43082                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,486.00
          GTHR                                                                Contingent
          P.O. Box L-2380                                                     Unliquidated
          Columbus, OH 43260                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $873,749.00
          Hallmark Channel                                                    Contingent
          P.O. Box 414902                                                     Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $312,113.00
          Hallmark Drama                                                      Contingent
          P.O. Box 414902                                                     Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 31 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,855.00
          Hallmark Drama Local                                                Contingent
          P.O. Box 414902                                                     Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $810,220.00
          Hallmark Movies & Mysteries                                         Contingent
          P.O. Box 414902                                                     Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $87,941.00
          Hallmark Movies & Mysteries Local                                   Contingent
          P.O. Box 414902                                                     Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,046.00
          HD Net                                                              Contingent
          8269 East 23rd Avenue                                               Unliquidated
          Building 130                                                        Disputed
          Denver, CO 80238
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,530.00
          Headline News-National                                              Contingent
          P.O. Box 32183                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,430.00
          Heartland                                                           Contingent
          P.O. Box 11409                                                      Unliquidated
          Chattanooga, TN 37401                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $654,912.00
          Heroes & Icons TV-HITV                                              Contingent
          39936 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 32 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,233.00
          HMAQ                                                                Contingent
          454 N. Columbus                                                     Unliquidated
          Chicago, IL 60611                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          Holthouse, Carlin & Van Trigt LLP                                   Contingent
          1801 W. Olympic Blvd.                                               Unliquidated
          Pasadena, CA 91199                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $946,420.00
          Home & Garden                                                       Contingent
          P.O. Box 602028                                                     Unliquidated
          Charlotte, NC 28260                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $178,500.00
          Hulu                                                                Contingent
          15059 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,886.00
          I 24 News                                                           Contingent
          230 Park Avenue                                                     Unliquidated
          3rd Floor                                                           Disputed
          New York, NY 10169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,184.84
          Ideal Living Media, LLC                                             Contingent
          14724 Ventura Blvd., Suite 200                                      Unliquidated
          Sherman Oaks, CA 91403                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47.50
          INFOUP                                                              Contingent
          101 Convention Center Drive                                         Unliquidated
          Suite P106                                                          Disputed
          Las Vegas, NV 89109
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 33 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $762,425.00
          Inspirational Network                                               Contingent
          P.O. Box 602942                                                     Unliquidated
          Charlotte, NC 28260                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $351,850.00
          Investigation Discovery                                             Contingent
          P.O. Box 79961                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,649.00
          Ion Life                                                            Contingent
          P.O. Box 930467                                                     Unliquidated
          Atlanta, GA 31193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,130.00
          J.J. Best Banc & Co                                                 Contingent
          60 N. Water Street                                                  Unliquidated
          New Bedford, MA 02740                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          James Matthew Bogard                                                Contingent
          878 Metropolitan Ave.                                               Unliquidated
          Apt. 2B                                                             Disputed
          Brooklyn, NY 11211
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,530.00
          Jerry Springer                                                      Contingent
          13053 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,380.00
          Judge Faith                                                         Contingent
          P.O. Box 80156                                                      Unliquidated
          City of Industry, CA 91716                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 34 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $111,580.00
          Justice                                                             Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $176,311.00
          Justice-Quest                                                       Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,219.00
          KBVO                                                                Contingent
          P.O. Box 844304                                                     Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,869.00
          KCAL                                                                Contingent
          4200 Radford Avenue                                                 Unliquidated
          Studio City, CA 91604                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,211.00
          KCBS                                                                Contingent
          1700 Broadway, 10th Floor                                           Unliquidated
          New York, NY 10019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,500.00
          KCPQ                                                                Contingent
          P.O. Box 742111                                                     Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,620.00
          KCVU                                                                Contingent
          P.O. Box 79595                                                      Unliquidated
          City of Industry, CA 91716                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 35 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,785.00
          KDFI                                                                Contingent
          P.O. Box 844824                                                     Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,036.00
          KDFW                                                                Contingent
          P.O. Box 844824                                                     Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $128,368.00
          KDKA                                                                Contingent
          21251 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,701.00
          KDOC                                                                Contingent
          625 North Grand Avenue                                              Unliquidated
          Santa Ana, CA 92701                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,284.00
          KEVU                                                                Contingent
          2940 Chad Drive                                                     Unliquidated
          Eugene, OR 97408                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,219.00
          KEYE                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,943.00
          KFMB                                                                Contingent
          7677 Engineer Road                                                  Unliquidated
          San Diego, CA 92111                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 36 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,688.00
          KFOR                                                                Contingent
          P.O. Box 847369                                                     Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,446.00
          KGTV                                                                Contingent
          P.O. Box 844521                                                     Unliquidated
          Los Angeles, CA 90084                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,537.00
          KGUN                                                                Contingent
          7280 E. Rosewood                                                    Unliquidated
          Tucson, AZ 85710                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $650.00
          KHOU                                                                Contingent
          P.O. Box 637386                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,015.00
          KHSL                                                                Contingent
          3460 Silverbell Road                                                Unliquidated
          Chico, CA 95973                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,810.00
          KMSB                                                                Contingent
          P.O. Box 731253                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,063.00
          KNBC                                                                Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 37 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,464.00
          Knightline Legal                                                    Contingent
          274 Redwood Shores Pkwy                                             Unliquidated
          Suite 441                                                           Disputed
          Redwood City, CA 94065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,545.00
          KNSD                                                                Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,148.00
          KNVA                                                                Contingent
          P.O. Box 844304                                                     Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,973.00
          KNVN                                                                Contingent
          3490 Silverbell Road                                                Unliquidated
          Chico, CA 95973                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,265.00
          KOCB                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $90,300.00
          KOCO                                                                Contingent
          P.O. Box 90021                                                      Unliquidated
          Prescott, AZ 86304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,745.00
          KOKH                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 29 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 38 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,299.00
          KOLD                                                                Contingent
          7831 N. Busniess Park Drive                                         Unliquidated
          Tucson, AZ 85743                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $968.00
          Konica Minolta                                                      Contingent
          21146 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,250.00
          KPRC                                                                Contingent
          P.O. Box 934721                                                     Unliquidated
          Atlanta, GA 31193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,477.00
          KRCR                                                                Contingent
          P.O. Box 79595                                                      Unliquidated
          City of Industry, CA 91716                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,228.00
          KRVU                                                                Contingent
          P.O. Box 79595                                                      Unliquidated
          City of Industry, CA 91716                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $152,465.00
          KSL                                                                 Contingent
          P.O. Box 26245                                                      Unliquidated
          Salt Lake City, UT 84126                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $148,036.00
          KSTU                                                                Contingent
          P.O. Box 59750                                                      Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 30 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 39 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.00
          KSWB                                                                Contingent
          P.O. Box 749011                                                     Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,311.00
          KTLA                                                                Contingent
          P.O. Box 11155                                                      Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,907.00
          KTLA Antenna                                                        Contingent
          P.O. Box 11155                                                      Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,970.00
          KTTU                                                                Contingent
          P.O. Box 731253                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $154,955.00
          KTVX                                                                Contingent
          P.O. Box 748604                                                     Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,091.00
          KTXA                                                                Contingent
          1700 Broadway, 10th Floor                                           Unliquidated
          New York, NY 10019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,482.00
          KTXH                                                                Contingent
          3733 Collection Center Drive                                        Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 31 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 40 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,066.00
          KUBE                                                                Contingent
          2401 Fountain View Drive                                            Unliquidated
          Suite 300                                                           Disputed
          Houston, TX 77057
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,825.00
          KUSA                                                                Contingent
          P.O. Box 637367                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,644.00
          KUSI                                                                Contingent
          P.O. Box 719051                                                     Unliquidated
          San Diego, CA 92171                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $235,025.00
          KUTV                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,040.00
          KVOA                                                                Contingent
          P.O. Box 5188                                                       Unliquidated
          Tucson, AZ 85703                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,458.00
          KVUE                                                                Contingent
          P.O. Box 637386                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,400.00
          KWTV                                                                Contingent
          P.O. Box 14159                                                      Unliquidated
          Oklahoma City, OK 73113                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 32 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 41 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,777.00
          KWWL                                                                Contingent
          P.O. Box 1001                                                       Unliquidated
          Quincy, IL 62306                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,508.00
          KXAN                                                                Contingent
          P.O. Box 849808                                                     Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,080.00
          KXJB                                                                Contingent
          P.O. Box 14200                                                      Unliquidated
          Tallahassee, FL 32317                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,798.00
          KYW                                                                 Contingent
          P.O. Box 32172                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $84,061.00
          Laff Network                                                        Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,380.00
          Latino Alternative Television                                       Contingent
          2323 Corinth Avenue                                                 Unliquidated
          Los Angeles, CA 90064                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,645.00
          Laz Parking California LLC                                          Contingent
          11620 Wilshire Blvd.                                                Unliquidated
          Los Angeles, CA 90025                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 33 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 42 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $90,755.00
          Lifetime                                                            Contingent
          P.O. Box 18546                                                      Unliquidated
          Newark, NJ 07191                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $345,202.00
          Lifetime Movie Network                                              Contingent
          P.O. Box 18546                                                      Unliquidated
          Newark, NJ 07191                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $116,040.00
          Lifetime Real Women                                                 Contingent
          P.O. Box 786287                                                     Unliquidated
          Philadelphia, PA 19178                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,550.00
          Light TV                                                            Contingent
          P.O. Box 511407                                                     Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          Liveintent                                                          Contingent
          P.O. Box 83398                                                      Unliquidated
          Woburn, MA 01801-3000                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $168,160.00
          Logo Channel                                                        Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,965.95
          Luminess, LP                                                        Contingent
          12802 Capricorn Drive                                               Unliquidated
          Stafford, TX 77477                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 34 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 43 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,650.00
          Madrivo Media LLC                                                   Contingent
          121 E. Warm Spring Road                                             Unliquidated
          Las Vegas, NV 89119                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Marathon Ventures LLC                                               Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,119.25
          Market Smith                                                        Contingent
          14 Walsh Drive, Suite 200                                           Unliquidated
          Parsippany, NJ 07054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,644.00
          Marketing VF LTD.                                                   Contingent
          Imperial Works,Block C                                              Unliquidated
          Perren Street, London                                               Disputed
          NWS 3ED
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,500.00
          Matter of Fact                                                      Contingent
          25051 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,525.00
          Maury                                                               Contingent
          13053 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,068.00
          Mav TV                                                              Contingent
          P.O. Box 284440                                                     Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 35 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 44 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,300.00
          Mediabids.com, Inc.                                                 Contingent
          448 Main Street                                                     Unliquidated
          Winsted, CT 06098                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,674.00
          Mega TV                                                             Contingent
          7007 NW 77th Avenue                                                 Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $250,627.00
          Memorable Entertainment Television                                  Contingent
          39936 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $255.00
          Mexi Canal                                                          Contingent
          8399 30th Terrace, Suite 200                                        Unliquidated
          Doral, FL 33122                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $90,525.00
          MGM High Definition                                                 Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Mighthive Inc.                                                      Contingent
          28865 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $113,095.00
          Military History Channel                                            Contingent
          P.O. Box 18546                                                      Unliquidated
          Newark, NJ 07191                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 36 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 45 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,244.00
          MNAC                                                                Contingent
          P.O. Box 415086                                                     Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $189,277.00
          Motor Trend                                                         Contingent
          P.O. Box 79961                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $86,939.00
          Motor Trend Local                                                   Contingent
          P.O. Box 79961                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $128,799.00
          Movies!                                                             Contingent
          39936 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $460,445.00
          MSNBC                                                               Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,056.00
          MTV Classic                                                         Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,368.00
          MTV2                                                                Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 37 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 46 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,063.00
          MTXA                                                                Contingent
          1700 Broadway, 10th Floor                                           Unliquidated
          New York, NY 10019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,991.00
          Music Television                                                    Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $241,189.00
          National Cable Communications                                       Contingent
          P.O. Box 3350                                                       Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,484.00
          National Football League Network                                    Contingent
          P.O. Box 27573                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,985.00
          National Geographic                                                 Contingent
          P.O. Box 56291                                                      Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,989.00
          NBA TV                                                              Contingent
          P.O. Box 32183                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $219,326.00
          NBC Sports Network                                                  Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 38 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 47 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $286,467.00
          NCC Media Bravo                                                     Contingent
          P.O. Box 3350                                                       Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,521.00
          Netspend Unwired Package                                            Contingent
          P.O. Box 2136                                                       Unliquidated
          Austin, TX 78768                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,904.00
          New England Cable News                                              Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,321.00
          New York 1 News                                                     Contingent
          P.O. Box 27908                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,343.00
          News 13                                                             Contingent
          P.O. Box 220                                                        Unliquidated
          Dept. 5001                                                          Disputed
          Bettendorf, IA 52722
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,626.00
          Newsmax                                                             Contingent
          750 Park of Commerce Drive                                          Unliquidated
          Boca Raton, FL 33487                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,131.00
          Newsy                                                               Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 39 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 48 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,660.00
          Nick at Nite                                                        Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,125.00
          Nielsen                                                             Contingent
          P.O. Box 88961                                                      Unliquidated
          Chicago, IL 60695                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,175.00
          Night Line                                                          Contingent
          P.O. Box 432509                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,781.00
          NPRC                                                                Contingent
          P.O. Box 934721                                                     Unliquidated
          Atlanta, GA 31193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,458.00
          Nuestra Tele                                                        Contingent
          2105 NW 102nd Avenue                                                Unliquidated
          3rd Floor                                                           Disputed
          Miami, FL 33172
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $400.00
          Nuestra Tele Noticias 24 Horas                                      Contingent
          2105 NW 102nd Avenue                                                Unliquidated
          3rd Floor                                                           Disputed
          Miami, FL 33172
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $147,638.10
          Nutri Bullet                                                        Contingent
          11755 Wilshire Blvd., Suite 12                                      Unliquidated
          Los Angeles, CA 90025                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 40 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 49 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $327,459.14
          Nuwave                                                              Contingent
          1795 Butterfield Road                                               Unliquidated
          Libertyville, IL 60048                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $816.00
          NXAS                                                                Contingent
          3900 Barnett Street                                                 Unliquidated
          Fort Worth, TX 76103                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,850.00
          NYC Dept. of Finance                                                Contingent
          P.O. Box 3922                                                       Unliquidated
          New York, NY 10008                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,492.00
          OATL                                                                Contingent
          P.O. Box 637392                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,122.00
          OFFERweb LLC                                                        Contingent
          256 Commercial Blvd., 2nd Floor                                     Unliquidated
          Fort Lauderdale, FL 33308                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,134.00
          Olympic Channel                                                     Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,945.00
          One America News Network                                            Contingent
          6125 Airport Freeway #202                                           Unliquidated
          Haltom City, TX 76117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 41 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 50 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,275.00
          OUBE                                                                Contingent
          2401 Fountain View Drive                                            Unliquidated
          Suite 300                                                           Disputed
          Houston, TX 77057
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $73,572.00
          Ovation TV                                                          Contingent
          12910 Culver Blvd.                                                  Unliquidated
          Suite J                                                             Disputed
          Los Angeles, CA 90066
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,238.00
          Oxygen                                                              Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,231.00
          Pac 12 Network                                                      Contingent
          P.O. Box 511407                                                     Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $214,141.00
          Paramount Network                                                   Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,632.00
          Pasiones                                                            Contingent
          8399 30th Terrace                                                   Unliquidated
          Suite 200                                                           Disputed
          Doral, FL 33122
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,615.42
          Passionfruit Direct LLC                                             Contingent
          925 N. La Brea Avenue                                               Unliquidated
          Los Angeles, CA 90038                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 42 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 51 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,678.00
          Peachtree TV                                                        Contingent
          P.O. Box 29837                                                      Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $707.00
          Penn Mutual Life Insurance                                          Contingent
          330 Whitney Ave.                                                    Unliquidated
          Suite 500                                                           Disputed
          Holyoke, MA 01040
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $84,503.00
          Performance One Media                                               Contingent
          13276 East Fremont Place                                            Unliquidated
          Centennial, CO 80112                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,332,932.24
          Philips Consumer Lifestyle USA                                      Contingent
          1600 Summer Street                                                  Unliquidated
          Stamford, CT 06912                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $217,545.46
          Philips North America LLC                                           Contingent
          1600 Summer Street                                                  Unliquidated
          Stamford, CT 06905                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,530.00
          Pickler & Ben                                                       Contingent
          P.O. Box 10481                                                      Unliquidated
          Newark, NJ 07193                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,154.00
          Pluto TV                                                            Contingent
          750 N. San Vicente Blvd.                                            Unliquidated
          Suite 800 West                                                      Disputed
          West Hollywood, CA 90069
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 43 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 52 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,620.00
          Pop Media Networks, LLC                                             Contingent
          P.O. Box 3755                                                       Unliquidated
          New York, NY 10080                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.00
          Premium Beat                                                        Contingent
          4398 St. Laurent Blvd., Suite 103                                   Unliquidated
          Montreal, Quebec                                                    Disputed
          H2W 1Z5
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,771.00
          Qubo Digital                                                        Contingent
          P.O. Box 930467                                                     Unliquidated
          Atlanta, GA 31193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $867.00
          Qubo Ion                                                            Contingent
          P.O. Box 930467                                                     Unliquidated
          Atlanta, GA 31193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $333.23
          R W Direct                                                          Contingent
          10130 Perimeter Pkwy                                                Unliquidated
          Suite 300                                                           Disputed
          Charlotte, NC 28216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,913.00
          Raycom Sports                                                       Contingent
          1900 West Morehead Street                                           Unliquidated
          Charlotte, NC 28208                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,559.00
          Retro TV Network                                                    Contingent
          P.O. Box 11409                                                      Unliquidated
          Chattanooga, TN 37401                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 44 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 53 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,496.00
          Rev Network                                                         Contingent
          P.O. Box 11409                                                      Unliquidated
          Chattanooga, TN 37401                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,522.00
          Revolt                                                              Contingent
          P.O. Box 28648                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,149.00
          Sci Fi Channel                                                      Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Scitylana                                                           Contingent
          Teglgardstraede 8B                                                  Unliquidated
          1452                                                                Disputed
          Kobenhavn, Denmark
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,196.00
          Server Central                                                      Contingent
          111 West Jackson Blvd.                                              Unliquidated
          Suite 1600                                                          Disputed
          Chicago, IL 60604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,427.00
          Sling TV                                                            Contingent
          9601 S. Meridian Blvd.                                              Unliquidated
          Englewood, CO 80112                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,988.58
          Smartsilk Inc.                                                      Contingent
          4286 Cote de Liesse                                                 Unliquidated
          Montreal                                                            Disputed
          Quebec Canada H4N 2P
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 45 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 54 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $161,194.00
          Smithsonian Channel                                                 Contingent
          1633 Broadway, 16th Floor                                           Unliquidated
          New York, NY 10019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.00
          Smithsonian Channel Canada                                          Contingent
          130 Merton Street, 2nd Floor                                        Unliquidated
          Toronto, ON                                                         Disputed
          M4S 1A4
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $599,970.00
          Sony Pictures                                                       Contingent
          25051 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,400.00
          Sony Weekly Movie                                                   Contingent
          25051 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $326.00
          Soul of the South Network-TV                                        Contingent
          P.O. Box 511407                                                     Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,751.00
          Spectrum Reach                                                      Contingent
          P.O. Box 5000, Unit 33                                              Unliquidated
          Portland, OR 97208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,632.00
          Sportsnet 360                                                       Contingent
          1 Mount Pleasant, 5th Floor                                         Unliquidated
          Toronto, ON                                                         Disputed
          M4Y 2Y5
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 46 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 55 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,109.00
          Stadium Network                                                     Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,309.00
          Start TV                                                            Contingent
          39936 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,310.00
          Steam Digital Media LLC                                             Contingent
          26632 Towne Centre Drive                                            Unliquidated
          Suite 300                                                           Disputed
          Foothill Ranch, CA 92610
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,550.00
          Steve Wilkos                                                        Contingent
          13053 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $71,290.00
          Sundance Channel                                                    Contingent
          P.O. Box 417633                                                     Unliquidated
          Boston, MA 02211                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,794.00
          Sur Peru                                                            Contingent
          8399 30th Terrace                                                   Unliquidated
          Suite 200                                                           Disputed
          Doral, FL 33122
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,895.00
          TBD Network                                                         Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 47 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 56 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $97,410.00
          TBS- National                                                       Contingent
          P.O. Box 32183                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,634.00
          Telefe                                                              Contingent
          2105 NW 102nd Avenue                                                Unliquidated
          3rd Floor                                                           Disputed
          Miami, FL 33172
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,064.00
          Teleformula                                                         Contingent
          2105 NW 102nd Avenue                                                Unliquidated
          3rd Floor                                                           Disputed
          Miami, FL 33172
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,872.00
          Television Dominicana                                               Contingent
          8399 30th Terrace                                                   Unliquidated
          Suite 200                                                           Disputed
          Doral, FL 33122
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,647.00
          Telexitos TV                                                        Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $85,272.00
          Tennis Channel                                                      Contingent
          2850 Ocean Park Blvd.                                               Unliquidated
          Suite 150                                                           Disputed
          Santa Monica, CA 90405
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,209.00
          The Blaze TV                                                        Contingent
          P.O. Box 679107                                                     Unliquidated
          Dallas, TX 75267                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 48 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 57 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,454.00
          The Country Network                                                 Contingent
          6125 Airport Freeway                                                Unliquidated
          Haltom City, TX 76117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,201.00
          The Cowboy Channel                                                  Contingent
          P.O. Box 866                                                        Unliquidated
          Gretna, NE 68028                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,230.00
          The CW Plus                                                         Contingent
          P.O. Box 50636                                                      Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $182,185.00
          The History Channel                                                 Contingent
          P.O. Box 18546                                                      Unliquidated
          Newark, NJ 07191                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $80,955.00
          The History Channel Espanol                                         Contingent
          P.O. Box 18546                                                      Unliquidated
          Newark, NJ 07191                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $213.00
          The Learning Channel                                                Contingent
          P.O. Box 79961                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,794.00
          The NHL Network                                                     Contingent
          1185 Avenue of the Americas                                         Unliquidated
          New York, NY 10036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 49 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 58 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,331.00
          The Oprah Winfrey Network                                           Contingent
          P.O. Box 79385                                                      Unliquidated
          Baltimore, MD 21279                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,856.00
          The Sportsman Channel                                               Contingent
          P.O. Box 83216                                                      Unliquidated
          Chicago, IL 60691                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $231,604.00
          This TV                                                             Contingent
          P.O. Box 28440                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,480.00
          TruTV                                                               Contingent
          P.O. Box 32183                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $88,770.00
          Turner Network Television                                           Contingent
          P.O. Box 32183                                                      Unliquidated
          New York, NY 10087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,392.00
          TV Land                                                             Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $98,109.00
          TV One                                                              Contingent
          P.O. Box 603415                                                     Unliquidated
          Charlotte, NC 28260                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 50 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 59 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,597.00
          TV One Local                                                        Contingent
          P.O. Box 603415                                                     Unliquidated
          Charlotte, NC 28260                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TV Squared Limited                                                  Contingent
          1412 Broadway, 21st Floor                                           Unliquidated
          New York, NY 10018                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,842.00
          TVI Media Group, LLC                                                Contingent
          230 Park Avenue, 3rd Floor                                          Unliquidated
          New York, NY 10169                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,165.00
          TVVZ                                                                Contingent
          2105 NW 102nd Avenue                                                Unliquidated
          3rd Floor                                                           Disputed
          Miami, FL 33172
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,930.00
          Twentieth TV                                                        Contingent
          14014 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,460.00
          Union Square Media                                                  Contingent
          429 Lenox Ave., 5th Floor                                           Unliquidated
          Miami Beach, FL 33139                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $978.00
          Univision Network Inc.                                              Contingent
          P.O. Box 740520                                                     Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 51 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 60 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,266.00
          Univision Tlnovelas                                                 Contingent
          P.O. Box 740520                                                     Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,524.00
          Up Uplifting Entertainment                                          Contingent
          2077 Convention Center Concourse                                    Unliquidated
          Suite 300                                                           Disputed
          Atlanta, GA 30337
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $271,830.00
          USA Network                                                         Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $149,111.00
          Viceland                                                            Contingent
          P.O. Box 780467                                                     Unliquidated
          Philadelphia, PA 19178                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $99,650.00
          Video Hits 1                                                        Contingent
          P.O. Box 13683                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,287.00
          Videorola                                                           Contingent
          2105 NW 102nd Avenue                                                Unliquidated
          3rd Floor                                                           Disputed
          Miami, FL 33172
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $118,380.00
          W4 LLC                                                              Contingent
          P.O. Box 23609                                                      Unliquidated
          Pasadena, CA 91185                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 52 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 61 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,330.00
          WACY                                                                Contingent
          P.O. Box 856821                                                     Unliquidated
          Minneapolis, MN 55485                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,980.00
          WAGT                                                                Contingent
          P.O. Box 14200                                                      Unliquidated
          Tallahassee, FL 32317                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,163.00
          Wapa America                                                        Contingent
          P.O. Box 362050                                                     Unliquidated
          San Juan, PR 00936                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,496.00
          Wapa Porto Rico                                                     Contingent
          P.O. Box 362050                                                     Unliquidated
          San Juan, PR 00936                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,245.00
          WATL                                                                Contingent
          P.O. Box 637392                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,820.00
          WAVY                                                                Contingent
          P.O. Box 403911                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,244.00
          WBDT                                                                Contingent
          90366 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 53 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 62 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,228.00
          WBMA                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $109,642.00
          WBRC                                                                Contingent
          P.O. Box 11407                                                      Unliquidated
          Dept. #1577                                                         Disputed
          Birmingham, AL 35246
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,508.00
          WBRE                                                                Contingent
          P.O. Box 419779                                                     Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,325.00
          WBTS-LD                                                             Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,509.00
          WBTV                                                                Contingent
          1 Julian Price Place                                                Unliquidated
          Charlotte, NC 28208                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,641.00
          WCAU                                                                Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,588.00
          WCBD                                                                Contingent
          P.O. Box 743299                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 54 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 63 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $680.00
          WCBS                                                                Contingent
          P.O. Box 33091                                                      Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,375.00
          WCIU                                                                Contingent
          39936 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,805.00
          WCNC                                                                Contingent
          P.O. Box 905313                                                     Unliquidated
          Charlotte, NC 28290                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,310.00
          WCSH                                                                Contingent
          P.O. Box 637386                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,913.00
          WCUU                                                                Contingent
          39936 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,700.00
          WCVB                                                                Contingent
          P.O. Box 26874                                                      Unliquidated
          Lehigh Valley, PA 18002                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,189.00
          WCWW                                                                Contingent
          39936 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 55 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 64 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,659.00
          WDBO-FM                                                             Contingent
          4192 John Young Parkway                                             Unliquidated
          Orlando, FL 32804                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,260.00
          WDIV                                                                Contingent
          P.O. Box 788355                                                     Unliquidated
          Philadelphia, PA 19178                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,065.00
          WDJT                                                                Contingent
          39936 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,556.00
          WDPN                                                                Contingent
          300 East Rock Road                                                  Unliquidated
          Allentown, PA 18103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,865.00
          WDTN                                                                Contingent
          90359 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,696.00
          WDUV-FM                                                             Contingent
          113004th Street N                                                   Unliquidated
          Saint Petersburg, FL 33716                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,250.00
          Weather                                                             Contingent
          2655 Briatol Circle                                                 Unliquidated
          Oakville, ON                                                        Disputed
          L6H 7W1
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 56 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 65 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $174,981.00
          Weather Channel                                                     Contingent
          P.O. Box 101535                                                     Unliquidated
          Atlanta, GA 30392                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,766.00
          Weather Nation TV                                                   Contingent
          13276 East Fremont Place                                            Unliquidated
          Centennial, CO 80112                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,768.00
          WEHT                                                                Contingent
          P.O. Box 74008722                                                   Unliquidated
          Chicago, IL 60674                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,233.00
          WESH                                                                Contingent
          P.O. Box 90028                                                      Unliquidated
          Prescott, AZ 86304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,122.00
          WFIE                                                                Contingent
          P.O. Box 1414                                                       Unliquidated
          Evansville, IN 47701                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,263.00
          WFLD                                                                Contingent
          91427 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,390.00
          WFLX                                                                Contingent
          P.O. Box 11407                                                      Unliquidated
          Birmingham, AL 35246                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 57 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 66 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,594.00
          WFNA                                                                Contingent
          P.O. Box 403911                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,125.00
          WFQX                                                                Contingent
          7669 S 45 Road                                                      Unliquidated
          Cadillac, MI 49601                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,570.00
          WFTS                                                                Contingent
          P.O. Box 864913                                                     Unliquidated
          Orlando, FL 32886                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $723.00
          WFTX                                                                Contingent
          621 SW Pine Island Road                                             Unliquidated
          Cape Coral, FL 33991                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,383.00
          WFVX                                                                Contingent
          371 Target Industrial Circle                                        Unliquidated
          Bangor, ME 04401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,448.00
          WFXB                                                                Contingent
          3364 Huger Street                                                   Unliquidated
          Myrtle Beach, SC 29577                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,706.00
          WFXG                                                                Contingent
          P.O. Box 11407                                                      Unliquidated
          Lockbox #1087                                                       Disputed
          Birmingham, AL 35246
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 58 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 67 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,780.00
          WGME                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $176,622.00
          WGN America                                                         Contingent
          16777 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,502.00
          WGTU                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,060.00
          WHDH                                                                Contingent
          7 Bulfinch Place                                                    Unliquidated
          Boston, MA 02114                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,830.00
          WIAT                                                                Contingent
          P.O. Box 403911                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,168.00
          WISH                                                                Contingent
          90359 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,718.00
          WISN                                                                Contingent
          P.O. Box 26879                                                      Unliquidated
          Lehigh Valley, PA 18002                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 59 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 68 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $51,315.00
          WJBF                                                                Contingent
          33096 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,303.00
          WJXT                                                                Contingent
          P.O. Box 933520                                                     Unliquidated
          Atlanta, GA 31193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,142.00
          WJXX                                                                Contingent
          P.O. Box 637386                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,295.00
          WJZY                                                                Contingent
          32044 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,174.00
          WKCF                                                                Contingent
          P.O. Box 90029                                                      Unliquidated
          Prescott, AZ 86304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,275.00
          WKMG                                                                Contingent
          P.O. Box 864255                                                     Unliquidated
          Orlando, FL 32886                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,770.00
          WKRG                                                                Contingent
          P.O. Box 160587                                                     Unliquidated
          Mobile, AL 36616                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 60 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 69 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,395.00
          WKRN                                                                Contingent
          P.O. Box 743299                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,550.00
          WLWT                                                                Contingent
          P.O. Box 90033                                                      Unliquidated
          Prescott, AZ 86304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,638.00
          WMGT                                                                Contingent
          P.O. Box 4328                                                       Unliquidated
          Macon, GA 31208                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,115.00
          WMMO FM                                                             Contingent
          4192 N John Young Pkwy                                              Unliquidated
          Orlando, FL 32804                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,326.00
          WMOR                                                                Contingent
          P.O. Box 90034                                                      Unliquidated
          Prescott, AZ 86304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,874.00
          WMYO                                                                Contingent
          P.O. Box 951929                                                     Unliquidated
          Cleveland, OH 44193                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,764.00
          WMYS                                                                Contingent
          39936 Treasury Center                                               Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 61 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 70 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,168.00
          WNDY                                                                Contingent
          90359 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,224.00
          WNYW                                                                Contingent
          5561 Collection Center Drive                                        Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,065.00
          WOAY                                                                Contingent
          Route 16                                                            Unliquidated
          South Oak Hill                                                      Disputed
          Oak Hill, WV 25901
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,393.00
          WOC                                                                 Contingent
          805 Brady Street                                                    Unliquidated
          Davenport, IA 52805                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,477.00
          WOFL                                                                Contingent
          12315 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.00
          WOGX                                                                Contingent
          12311 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $816.00
          Womens Entertainment                                                Contingent
          P.O. Box 417634                                                     Unliquidated
          Boston, MA 02211                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 62 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 71 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,900.00
          Work Better                                                         Contingent
          40 Wall Street, 29th Floor                                          Unliquidated
          New York, NY 10005                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $79,830.00
          Worldlink                                                           Contingent
          P.O. Box 511407                                                     Unliquidated
          Los Angeles, CA 90051                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $969.00
          WPBN                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $680.00
          WPFO                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,810.00
          WPGH                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $281.00
          WPGX                                                                Contingent
          P.O. Box 11407                                                      Unliquidated
          Birmingham, AL 35246                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,667.00
          WPHL                                                                Contingent
          15190 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 63 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 72 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,957.00
          WPSG                                                                Contingent
          P.O. Box 33091                                                      Unliquidated
          Newark, NJ 07188                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,455.00
          WPVI                                                                Contingent
          P.O. Box 732384                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,448.00
          WPWR                                                                Contingent
          91427 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $171,955.00
          WPXI                                                                Contingent
          P.O. Box 809291                                                     Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $420.00
          WQCW                                                                Contingent
          3914 Wistar Road                                                    Unliquidated
          Richmond, VA 23228                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,601.00
          WRBW                                                                Contingent
          12315 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,353.00
          WRC                                                                 Contingent
          P.O. Box 402971                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 64 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 73 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,530.00
          WRDQ                                                                Contingent
          P.O. Box 809615                                                     Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,278.00
          WRDW                                                                Contingent
          P.O. Box 14200                                                      Unliquidated
          Tallahassee, FL 32317                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,638.00
          WRTV                                                                Contingent
          P.O. Box 204252                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,968.00
          WSFX                                                                Contingent
          P.O. Box 11407                                                      Unliquidated
          Birmingham, AL 35246                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,587.00
          WSMV                                                                Contingent
          29824 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,745.00
          WSOC                                                                Contingent
          1901 North Tryon Street                                             Unliquidated
          Charlotte, NC 28206                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,698.00
          WSVN                                                                Contingent
          P.O. Box 1118                                                       Unliquidated
          Miami, FL 33138                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 65 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 74 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $139,145.00
          WTAE                                                                Contingent
          P.O. Box 90039                                                      Unliquidated
          Prescott, AZ 86304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,259.00
          WTAM AM                                                             Contingent
          3964 Collection Center Drive                                        Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $272.00
          WTCN                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,478.00
          WTHR                                                                Contingent
          P.O. Box 2380                                                       Unliquidated
          Columbus, OH 43260                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,247.00
          WTKR                                                                Contingent
          P.O. Box 417872                                                     Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,575.00
          WTLV                                                                Contingent
          P.O. Box 637366                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,110.00
          WTMJ                                                                Contingent
          P.O. Box 203575                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 66 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 75 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,550.00
          WTTA                                                                Contingent
          651 Beacon Pkwy                                                     Unliquidated
          Suite 105                                                           Disputed
          Birmingham, AL 35209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,735.00
          WTVF                                                                Contingent
          P.O. Box 204444                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,179.00
          WTVM                                                                Contingent
          P.O. Box 11407                                                      Unliquidated
          Birmingham, AL 35246                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,081.00
          WTVT                                                                Contingent
          P.O. Box 100535                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,309.00
          WTVW                                                                Contingent
          P.O. Box 74008722                                                   Unliquidated
          Chicago, IL 60674                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $952.00
          WTVX                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,455.00
          WUPA                                                                Contingent
          1700 Broadway, 10th Floor                                           Unliquidated
          New York, NY 10019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 67 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 76 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,465.00
          WUPV                                                                Contingent
          P.O. Box 11407                                                      Unliquidated
          Birmingham, AL 35246                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,953.00
          WUSA                                                                Contingent
          P.O. Box 637395                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $565.00
          WVAH                                                                Contingent
          P.O. Box 206270                                                     Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,519.00
          WVEC                                                                Contingent
          P.O. Box 905313                                                     Unliquidated
          Charlotte, NC 28290                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,508.00
          WVII                                                                Contingent
          371 Target Industrial Circle                                        Unliquidated
          Bangor, ME 04401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,890.00
          WVTM                                                                Contingent
          P.O. Box 90012                                                      Unliquidated
          Prescott, AZ 86304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,761.00
          WWME                                                                Contingent
          24620 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 68 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12          Filed 06/12/19                 Page 77 of 83

 Debtor       DTR Advertising, Inc.                                                                   Case number (if known)            19-11167
              Name

 3.474     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,428.00
           WWTV                                                               Contingent
           P.O. Box 627                                                       Unliquidated
           Cadillac, MI 49601                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.475     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $553.00
           WXCW                                                               Contingent
           2824 Palm Beach Blvd.                                              Unliquidated
           Fort Myers, FL 33916                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.476     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,631.00
           WXGL FM                                                            Contingent
           11300 4th Street N                                                 Unliquidated
           Saint Petersburg, FL 33716                                         Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,148.00
           WXTX                                                               Contingent
           P.O. Box 11407                                                     Unliquidated
           Birmingham, AL 35246                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,295.00
           WYOU                                                               Contingent
           201 Humboldt Street                                                Unliquidated
           Rochester, NY 14610                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.479     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,105.00
           WZDX                                                               Contingent
           P.O. Box 744201                                                    Unliquidated
           Atlanta, GA 30374                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.480     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,576.00
           WZTV                                                               Contingent
           P.O. Box 206270                                                    Unliquidated
           Dallas, TX 75320                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 69 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                  Case 19-11167-KBO                       Doc 12        Filed 06/12/19             Page 78 of 83

 Debtor       DTR Advertising, Inc.                                                              Case number (if known)         19-11167
              Name


           Name and mailing address                                                              On which line in Part1 or Part 2 is the    Last 4 digits of
                                                                                                 related creditor (if any) listed?          account number, if
                                                                                                                                            any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                         0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                32,567,596.64
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                   32,567,596.64




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 70 of 70
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                  Case 19-11167-KBO                   Doc 12        Filed 06/12/19          Page 79 of 83

 Fill in this information to identify the case:

 Debtor name         DTR Advertising, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-11167
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Settlement and Partial
              lease is for and the nature of              Release Agreement
              the debtor's interest

                  State the term remaining                                             AS America, Inc. dba American Standard
                                                                                       Brands and Safety Tubs Company, LLC
              List the contract number of any                                          1 Centennial Avenue
                    government contract                                                Piscataway, NJ 08854


 2.2.         State what the contract or                  Asset Purchase
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining                                             Broad Beam Media, LLC
                                                                                       c/o Active Media Services, LLC
              List the contract number of any                                          One Blue Hill Plaza
                    government contract                                                Pearl River, NY 10965


 2.3.         State what the contract or                  Referral Agreement
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                       Camelot Media, Inc.
              List the contract number of any                                          5408 Nagle Avenue
                    government contract                                                Sherman Oaks, CA 91401


 2.4.         State what the contract or                  Sublease Agreement
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                       eSystems, Inc.
              List the contract number of any                                          43900 U.S. Route 1, Suite 301
                    government contract                                                Princeton, NJ 08540




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                  Case 19-11167-KBO                              Doc 12    Filed 06/12/19         Page 80 of 83
 Debtor 1 DTR Advertising, Inc.                                                                       Case number (if known)   19-11167
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired
                                                                                          lease

 2.5.        State what the contract or                   Copy Machine Lease
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                                    Konica Minolta Business Solutions
                                                                                              U.S.A. Inc.
             List the contract number of any                                                  100 Williams Drive
                   government contract                                                        Ramsey, NJ 07446


 2.6.        State what the contract or                   Engagement letters for
             lease is for and the nature of               out-of-court
             the debtor's interest                        restructuring,
                                                          dissolution,
                                                          wind-down, and related
                                                          legal matters, including
                                                          transactional matters,
                                                          as well as litigation
                                                          against Bluewater
                                                          Media, LLC
                  State the term remaining
                                                                                              McGrail & Bensinger LLP
             List the contract number of any                                                  888-C 8th Avenue, #107
                   government contract                                                        New York, NY 10019


 2.7.        State what the contract or                   Risk and Loss
             lease is for and the nature of               Mitigation Agreement
             the debtor's interest

                  State the term remaining                                                    Nicholas Nocca
                                                                                              250 West 89th Street
             List the contract number of any                                                  Apt. 8B
                   government contract                                                        New York, NY 10024


 2.8.        State what the contract or                   Consulting Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                    Nicholas Nocca
                                                                                              250 West 89th Street
             List the contract number of any                                                  Apt. 8B
                   government contract                                                        New York, NY 10024


 2.9.        State what the contract or                   Referral Agreement
             lease is for and the nature of               Priya Ghai
             the debtor's interest

                  State the term remaining
                                                                                              Passionfruit Direct LLC
             List the contract number of any                                                  770 South Grand Avenue, #2162
                   government contract                                                        Los Angeles, CA 90017




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                  Case 19-11167-KBO                              Doc 12    Filed 06/12/19         Page 81 of 83
 Debtor 1 DTR Advertising, Inc.                                                                       Case number (if known)   19-11167
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired
                                                                                          lease

 2.10.       State what the contract or                   Risk and Loss
             lease is for and the nature of               Mitigation Agreement
             the debtor's interest

                  State the term remaining
                                                                                              Paul Trager
             List the contract number of any                                                  167 Chestnut Street
                   government contract                                                        Demarest, NJ 07627


 2.11.       State what the contract or                   Asset Purchase
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                              River Direct, Inc.
             List the contract number of any                                                  11620 Wilshire Boulevard, Suite 370
                   government contract                                                        Los Angeles, CA 90025


 2.12.       State what the contract or                   Consulting Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                              Sockol Consulting Group, Inc.
             List the contract number of any                                                  254 East 68th STreet
                   government contract                                                        New York, NY 10006-5000




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                  Case 19-11167-KBO                  Doc 12      Filed 06/12/19        Page 82 of 83

 Fill in this information to identify the case:

 Debtor name         DTR Advertising, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-11167
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Diversified                       40 Wall Street, 47th Floor                       Paul Trager                     D
             Mercury Comm.                     New York, NY 10005                                                                E/F
             Holding Co.                                                                                                        G        2.10




    2.2      Diversified                       40 Wall Street, 47th Floor                       Nicholas Nocca                  D
             Mercury Comm.                     New York, NY 10005                                                                E/F
             Holding Co.                                                                                                        G        2.7




    2.3      Diversified                       40 Wall Street, 47th Floor                       Paul Trager                     D
             Mercury                           New York, NY 10005                                                                E/F
             Communications                                                                                                     G        2.10
             , LLC



    2.4      Diversified                       40 Wall Street, 47th Floor                       Broad Beam Media,               D
             Mercury                           New York, NY 10005                               LLC                              E/F
             Communications                                                                                                     G        2.2
             , LLC



    2.5      Diversified                       40 Wall Street, 47th Floor                       McGrail & Bensinger             D
             Mercury                           New York, NY 10005                               LLP                              E/F
             Communications                                                                                                     G        2.6
             , LLC




Official Form 206H                                                          Schedule H: Your Codebtors                                       Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                  Case 19-11167-KBO                  Doc 12      Filed 06/12/19        Page 83 of 83

 Debtor       DTR Advertising, Inc.                                                        Case number (if known)   19-11167


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Diversified                       40 Wall Street, 47th Floor                       Sockol Consulting              D
             Mercury                           New York, NY 10005                               Group, Inc.                     E/F
             Communications                                                                                                    G       2.12
             , LLC



    2.7      Diversified                       40 Wall Street, 47th Floor                       Nicholas Nocca                 D
             Mercury                           New York, NY 10005                                                               E/F
             Communications                                                                                                    G       2.8
             , LLC



    2.8      Diversified                       40 Wall Street, 47th Floor                       Nicholas Nocca                 D
             Mercury                           New York, NY 10005                                                               E/F
             Communications                                                                                                    G       2.7
             , LLC




Official Form 206H                                                          Schedule H: Your Codebtors                                     Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
